NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        MAY 3 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


CHUNXIA ZHAO,                                     No. 13-74091

             Petitioner,                          Agency No. A099-967-284

   v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

             Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 26, 2016**

Before:       McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

        Chunxia Zhao, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      We do not consider the materials Zhao references in her opening brief that

are not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963-64

(9th Cir. 1996) (en banc).

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies within Zhao’s testimony and between her testimony and

documentary evidence concerning her church attendance, why she was not

baptized in China, and where family planning officials arrested her. See Shrestha,

590 F.3d at 1048 (adverse credibility finding reasonable under the totality of the

circumstances). Zhao’s contentions do not compel a contrary result. See Lata v.

INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the absence of credible

testimony, Zhao’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Zhao’s CAT claim fails because it is based in part on testimony the BIA

found not credible, and she does not point to any other evidence in the record that

                                          2                                  13-74091
compels the conclusion that it is more likely than not she would be tortured by or

with the consent or acquiescence of a public official in China. See Farah v.

Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003); Zheng v. Holder, 644 F.3d 829,

835 (9th Cir. 2011) (“[T]o reverse the BIA with respect to a finding of fact, the

evidence must compel a different conclusion from the one reached by the BIA.”).

      PETITION FOR REVIEW DENIED.




                                          3                                  13-74091